DETAILED ACTION
	This Office Action is in response to Applicant’s amendments and arguments on July 07, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Remarks regarding Allowable Subject Matter
Claims 1-3, 5-10, 12-17 and 21-22.
Examiner considers applicant’s amendments and arguments in pages 7-11 regarding independent claims 1, 8 and 15 are persuasive. Examiner believes specifically invention for creating an index on a multi-tiered database with both memory and disk storage. Examiner believes the limitation of “receiving a user selection of one of an in-memory store or a disk store on which to create an index for a multi-store table of a multi-tiered database, wherein the user selection is based on whether the in-memory store or the disk store includes a greater number of queries, wherein the multi-store table includes both a first set of data stored on the memory store and a second set of data stored on the disk store; 
selecting, based on the request, either the first set of data in the memory store or the second set of data on the disk store on which to create the index;
generating the index for the selected set of data of the multi-store table; and 
storing the index on either the disk store or the memory store as corresponding to the selected set of data for which the index was generated" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101 in view of USPTO published guidelines on January 7, 2019.

As maintained by the Examiner, the combination of elements as currently independent claims 1, 8 and 15 is not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, receiving a user selection of one of an in-memory store or a disk store on which to create an index for a multi-store table of a multi-tiered database, wherein the user selection is based on whether the in-memory store or the disk store includes a greater number of queries, wherein the multi-store table includes both a first set of data stored on the memory store and a second set of data stored on the disk store; 
selecting, based on the request, either the first set of data in the memory store or the second set of data on the disk store on which to create the index;
generating the index for the selected set of data of the multi-store table; and 
storing the index on either the disk store or the memory store as corresponding to the selected set of data for which the index was generated.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159